Lumpkin, P. J.
1. As the plaintiff’s alleged right to recover depended entirely upon the presumption of negligence raised by law against the defendant company, and as this presumption was fully overcome, and rebutted by the undisputed evidence introduced in its behalf, which showed conclusively that there was upon its part no negligence at all, the verdict for the defendant was demanded, and therefore should not be disturbed.
2. A juror’s affidavit is incompetent to show any fact tending to impeach or invalidate his verdict.

Judgment affirmed.


All the Justices concurring, except Msh, J., disqualified.